                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

MARKS REAL ESTATE CO.                            CIVIL ACTION NO. 18-cv-0546

VERSUS                                           JUDGE DRELL

RICHARD E. JEWELL, ET AL                         MAGISTRATE JUDGE HORNSBY


                             MEMORANDUM ORDER

      The Marks Real Estate Company, LLC (“Marks”) contacted insurance agent

Richard Jewell (“Mr. Jewell”) about placing a flood insurance policy on a structure in

Rapides Parish. Jewell obtained a policy through Wright National Flood Insurance

Company (“Wright”). The structure suffered flood damage, but Wright denied the claim

on the grounds the structure was built entirely over water and, therefore, ineligible for

insurance.

      Marks served requests for admissions and other written discovery on local counsel

for Wright on or about January 14, 2019. Due to an administrative error, the discovery

was not brought to Wright’s counsel’s attention. On February 20, 2019, Marks’ counsel

emailed Wright’s counsel and asked about the status of the outstanding discovery.

Wright’s counsel responded by asking how the discovery was sent because she did not see

where she had received it. About 20 minutes later, and before Marks’ counsel could

respond, Wright’s counsel advised that she found the discovery requests at her legal

assistant’s desk. At that time, Wright’s counsel requested a 30-day extension of time to

respond. In response, Marks’ counsel pointed out the requests for admissions were deemed
admitted, but Marks’ counsel agreed to a 20-day extension of time to answer the requests

for production. Wright’s counsel responded to the requests for admissions a few hours

later.

         Before the court is Wright’s Motion to Withdraw or Amend its Deemed

Admissions. Doc. 41. Wright argues that the responses were only a day or so late, the

delay was caused by inadvertence and excusable neglect, and there is no actual prejudice

to Marks.

         Marks argues that the untimely responses submitted by Wright were not valid

responses because they were not signed or verified by the client. Marks points out that it

was its counsel’s inquiry to Wright’s counsel regarding the lack of responses that caused

the so-called short delay in Wright’s response. Marks suggests that allowing withdrawal

of the admissions would essentially penalize Marks for inquiring about the status of its

outstanding discovery requests. Marks also argues that it would be prejudiced if the

admissions are withdrawn, because Marks will not have a sufficient opportunity to obtain

the facts sought prior to the March 20, 2019 oral argument on a pending Report and

Recommendation.

         Federal Rule of Civil Procedure 36(a) provides that requests for admissions are

deemed admitted if not answered within 30 days. Any matter admitted under Rule 36(a)

is deemed conclusively established unless the court permits withdrawal of the admission.

Fed. R. Civ. P. 36(b). The court may permit withdrawal of an admission if the withdrawal

(1) would serve the presentation of the case on its merits, but (2) would not prejudice the

party that obtained the admission in its presentation of the case. Kingman Holdings, LLC

                                       Page 2 of 4
 
v. Bank of America, 2015 WL 11661768 (W.D. Tex. 2015), citing In re Carney, 258 F.3d

415, 419 (5th Cir. 2001). Even when the two-prong test is satisfied, however, the court

retains discretion to deny a request to withdraw an admission. Id.

       The first prong of the Rule 36(b) framework requires that the withdrawal promote

the presentation of the claims on the merits of the case. Mendez v. Joeris General

Contractors, Ltd., 2013 WL 3153982 (W.D. Tex. 2013).              Withdrawal of a deemed

admission is appropriate in cases in which the admissions at issue directly bear on the

merits of the case. Id.

       The second prong established by the Rule 36(b) framework requires that the party

opposing withdrawal not be prejudiced by the withdrawal. Mendez, supra. Prejudice may

occur where the party faces special difficulties caused by a sudden need to obtain evidence

upon withdrawal or amendment of an admission. American Automobile Ass’n v. AAA

Legal Clinic, 930 F.2d 1117, 1120 (5th Cir. 1991). However, the necessity of having to

convince a trier of fact of the truth of a matter erroneously admitted is not sufficient. North

Louisiana Rehab Ctr., Inc. v. United States, 179 F. Supp. 2d 658, 663 (W.D. La. 2001).

       After a consideration of the relevant factors, the best exercise of this court’s

discretion is to grant the motion to withdraw the admissions. The admissions directly bear

on the issue of whether federal funds are at risk in this case. Indeed, Marks states that

FEMA is presumed to pay the litigation expenses and any resulting damages awards in the

absence of any written notification to the insurance carrier that it will not. Because the

admissions bear directly on a key issue on the case, withdrawal is appropriate.



                                         Page 3 of 4
 
       Furthermore, Marks has not satisfied the court that it would suffer any real prejudice

by the withdrawal. The parties’ proposed plan of work suggests August 30, 2019 as the

deadline for completion of fact discovery. Doc. 33. No depositions have been taken. The

only pending substantive motion is a motion to dismiss, and the withdrawal of the

admissions will have no effect on the outcome of that motion, which is limited to the court’s

review of the pleadings.

       The district court’s decision to permit the withdrawal of admissions is reviewed by

the Fifth Circuit for abuse of discretion. Williams v. Wells Fargo Bank, 560 Fed. Appx.

233, 244 (5th Cir. 2014). This case is still in its infancy. Therefore, it would likely be an

abuse of this court’s discretion not to allow the withdrawal of the admissions. Accordingly,

Wright’s Motion to Withdraw or Amend its Deemed Admissions (Doc. 41) is granted.

Wright is granted leave to respond to the requests for admissions within seven (7) days of

the date of this order.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this 7th day of March, 2019.




                                        Page 4 of 4
 
